Case 8:18-cv-02783-TPB-JSS Document 25 Filed 07/28/20 Page 1 of 2 PageID 92




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

BEVERLY CAMERON,

       Plaintiff,                                    CASE NO.: 8:18-cv-2783-EAK-JSS

v.

SNAP FINANCE LLC,

      Defendant.
_____________________________/

                           NOTICE OF SETTLEMENT PENDING

       COMES NOW, Plaintiff, BEVERLY CAMERON, by and through the undersigned

counsel, and hereby submits this Notice of Settlement Pending pursuant to Local Rule 3.08 (a)

and states that Plaintiff and Defendant(s), SNAP FINANCE LLC, have reached a settlement

with regard to the instant case and are presently drafting, finalizing, and executing the settlement

and dismissal documents. Upon finalization of the same, the parties will immediately file the

appropriate dismissal documents with the Court.




             [REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]
Case 8:18-cv-02783-TPB-JSS Document 25 Filed 07/28/20 Page 2 of 2 PageID 93




       Respectfully submitted this July 28, 2020.


                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
                                             kaelyn@attorneydebtfighters.com
                                             Law Office of Michael A. Ziegler, P.L.:
                                             Debt Fighters
                                             2561 Nursery Road, Suite A
                                             Clearwater, FL 33764
                                             (p) (727) 538-4188
                                             (f) (727) 362-4778
                                             Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on this 28 day of July 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing
to counsel for Defendants.


                                             /s/ Kaelyn Steinkraus
                                             Kaelyn Steinkraus, Esq.
                                             Florida Bar No. 125132
